Citation Nr: 1013386	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-10 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel











INTRODUCTION

The Veteran served on active duty from August 1967 to July 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2007 rating decision in which the RO in Togus, 
Maine denied service connection for tinnitus.  In March 2008, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) later that month.  A 
supplemental SOC (SSOC) was issued in April 2009.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Pittsburgh, 
Pennsylvania, which has certified the appeal to the Board.  

The Veteran was sent an SSOC in June 2009 that addressed two 
buddy statements.  These statements were submitted in 
connection with a different Veteran's appeal and were 
erroneously placed in the Veteran's claims file.  The Board 
apologizes for any confusion the referencing of this evidence 
may have caused.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Although no specific incident of acoustic trauma is 
reflected in the Veteran's service treatment records, the 
Veteran has credibly asserted in-service noise exposure.  

3.  The Veteran has credibly asserted having tinnitus that 
began during service and has continued to the present; 
private records reflect evaluation for tinnitus.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for tinnitus, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record clearly establishes that the Veteran 
has current tinnitus, as reflected, for example, in a March 
2009 letter from one of his private physician relaying that 
the Veteran is being manage for sensorineural loss and 
tinnitus.  Thus, the remaining question is whether the 
current tinnitus is related to service.  

The Veteran asserts that his current tinnitus is the result 
of noise exposure in service.  Specifically, he contends he 
was exposed to noise from rockets while serving in Vietnam 
and that he hears a buzzing sound in his ears that began 
during his service.  

Service treatment records reflect no complaint or diagnosis 
of tinnitus during service.  The Board notes, however, that 
the absence of in-service evidence of tinnitus is not fatal 
to the claim.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's separation document indicates 
that he served in Vietnam.  This is consistent with the 
history he provided of being exposed to noise from rockets 
while serving in Vietnam.  The Board has no other reason to 
doubt the history provided by the Veteran regarding either 
exposure to noise or the existence of a buzzing sound in his 
ears beginning during his service in Vietnam.  Importantly, 
the Veteran is competent to testify about observable symptoms 
such as buzzing in his ears or tinnitus.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Here, the credible assertions of tinnitus beginning during 
service and continuing to the present indicate that the 
Veteran's tinnitus is related to service.  See 38 C.F.R. 
§ 3.303(b).  The Board also notes that the March 2009 
statement by  Dr. Arriaga that the Veteran has a significant 
high frequency noise  notch at 4000 Hz that is "consistent 
with trauma caused by his military service" tends to lend 
credence to the Veteran's assertions. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990)). 

Given the totality of the evidence, to include the Veteran's 
statements, which the Board finds credible, and resolving all 
reasonable doubt on the questions of in-service injury and 
medical nexus in the Veteran's favor and the Board finds that 
the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


